Order filed, June 26, 2018.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-18-00403-CR
                                 ____________

                  KENYA DESHUNE MCGUIRE, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 178th District Court
                             Harris County, Texas
                        Trial Court Cause No. 1536476


                                     ORDER

      The reporter’s record in this case was due June 25, 2018. See Tex. R. App.
P. 35.1. The court has not received a request to extend time for filing the record.
The record has not been filed with the court. Because the reporter’s record has not
been filed timely, we issue the following order.

      We order Mary Ann Rodriguez, the court reporter, to file the record in this
appeal within 15 days of the date of this order.

                                  PER CURIAM